DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  This is Office Action is in response to Applicants amendments and remarks filed 2/4/22. Claims 1, 7-9, 11, 12, 14, 17, 21, 24 and 32-36 are pending. Claims 33-36 are newly added.
3. Applicants claim amendments and arguments necessitated the withdrawal of the rejection of record.
EXAMINER'S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Altieri on 3/17/22.
The application has been amended as follows:
In the claims
5. Please amend claims 1, 8, 9, 21 and 32.  In addition, please cancel claims 11, 12 and 17.
1.	A chimeric protein comprising:
(a) a targeting moiety comprising a recognition domain which recognizes and binds to signal regulatory protein α-1 (SIRP1α); 

(c) a modified signaling agent, wherein the modified signaling agent is a human interferon alpha 2 (IFNα2) comprising an amino acid sequence having at least 98% identity with a sequence selected from SEQ ID NO: 46 or 47 and having one or more mutations at one or more positions of amino acids 144-154, relative to SEQ ID NO: 46 or 47
wherein the mutated human IFNα2 has reduced affinity for or activity at its receptor as compared to wild type human IFNα2, and the reduced affinity or activity of the mutated human IFNα2 is restorable by one or more of the targeting moieties and
wherein the targeting moiety and modified signaling agent are optionally connected with one or more linkers. 
8.	The chimeric protein of claim 1, wherein the recognition domain functionally modulates SIRP1α.
9.	The chimeric protein of claim 1, wherein the recognition domain recognizes and binds but does not functionally modulate SIRP1α.
21.	 A chimeric protein comprising:
(a) a first targeting moiety comprising a recognition domain which recognizes and binds to SIRP1α; 

(b) a human interferon alpha 2 having one or more mutations that confer reduced affinity or activity at the signaling agent’s receptor as compared to a wild type signaling agent, wherein the mutations are selected from L153A, R149A, M148A, R144X1, A145X2, R33A, wherein 
X1 is selected from A, S, T, Y, L, and I, 
X2 is selected from G, H, Y, K, and D, and
wherein the targeting moiety and modified signaling agent are optionally connected with one or more linkers. 
32.	The chimeric protein of claim 1, wherein the IFNα2 mutation is at one or more of positions R149, L153, and M148
Rejoinder
6. Claims 1, 7-9, 14, 21 and 32-35 are directed to an allowable product and method of making the product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24 and 36 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
7. Claims 1, 7-9, 14, 21, 24 and 32-36 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645       

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645